Citation Nr: 0330130	
Decision Date: 11/03/03    Archive Date: 11/13/03

DOCKET NO.  02-10 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The appellant had a period of active duty training (ACDUTRA) 
in the Colorado Air National Guard/Air Force Reserve from 
April 1, 1982 to September 24, 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii, which, in pertinent part, denied the appellant's 
claim of entitlement to service connection for a psychiatric 
disability, to include PTSD.  The matter of entitlement to 
service connection for alcoholism has not be claimed or 
developed, and is not considered in this decision.

The appellant provided testimony at a hearing before the 
undersigned Veterans Law Judge in December 2002.  A 
transcript of the testimony is associated with the claims 
file.


FINDING OF FACT

1.	It is not shown that the appellant has a chronic 
acquired psychiatric disability that was present in active 
service or for many years thereafter or that is otherwise of 
service origin.  

2.	It is not shown that the appellant currently has PTSD.  


CONCLUSION OF LAW

A psychiatric disability, to include PTSD, was not incurred 
in or aggravated during service.  38 U.S.C.A. §  §§ 101(22), 
(24), 1131 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 
3.304(f), 3.309, 4.125(a) (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant claims that he currently suffers from a 
psychiatric disability, including PTSD, that began during, or 
as a result of, his military service.  Specifically, the 
appellant states that his psychiatric disability is 
attributable to the following events:  in August 1982 when he 
was chosen as the sole man in the United States Air Force to 
trigger an earthquake that happened in Kobe, Japan, which 
caused him to have "traumatic intrusive stressful memories" 
since that day; a traumatic August 1982 incident in which he 
was warned of the impending September 11, 2001 attack; a 
January 1987 episode in which he caused an atomic nuclear 
seismic event to occur by calling President Reagan; an in-
service dental treatment during the summer of 1982 that made 
him mentally ill, see jets, and suffer from a barrage of 
radio waves; an in-service 1982 event in which four fiber 
optic wire cameras were put in his head; and the placement of 
a jet-shaped object in his back by United States Air Force 
personnel.  

The appellant had active service for the period from April 1, 
1982 to September 24, 1982, which appears to be ACDUTRA.  
Under applicable law, a "veteran" is an individual who 
served in the active military, naval, or air service, and who 
was discharged or released there from under conditions other 
than dishonorable.  See 38 U.S.C.A. § 101(2); 38 C.F.R. 
§ 3.1.  In addition, the term "active duty" means, in 
pertinent part, full-time duty in the Armed Forces, other 
than active duty for training.  See 38 U.S.C.A. § 101(21), 
38 C.F.R. § 3.6(c).  The term "active duty for training" 
means full-time duty in the Armed Forces performed by members 
of the Reserve Components or National Guard for training 
purposes.  See 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(d).  

Applicable law further provides that service connection will 
be granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease during active military service, 
but that no compensation shall be paid if the disability is a 
result of the veteran's own willful misconduct or abuse of 
alcohol and drugs.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service is not enough; there must 
also be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). Service connection may be granted for a psychosis 
if that disability is compensably manifested within one year 
of service discharge.  38 C.F.R. § 3.309.

With regard to claims of entitlement to service connection 
for PTSD, 38 C.F.R. § 3.304(f) requires the following:  
medical evidence diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.   The provisions of 38 
C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the Diagnostic and Statistical Manual, 
Fourth Edition (DSM-IV).  See 38 C.F.R. § 3.304(f).  

Turning to the evidence of record, the appellant's service 
medical records (SMRs), include a February 6, 1982 enlistment 
examination, which was negative for history, complaints or 
findings of psychiatric abnormalities.  On September 8, 1982 
the appellant was evaluated for mental health issues due to 
alcohol abuse.  The examiner diagnosed the appellant with 
alcohol abuse and recommended that he be entered into an 
alcohol rehabilitation program.  On September 14, 1982 the 
examiner recommended permanent disqualification from the 
Personnel Reliability Program.  On September 14, 1982 the 
director of Aeromedical Services of the Department of the Air 
Force noted that the appellant failed to meet minimum medical 
qualification for Personnel Reliability Program due to recent 
history of extensive use of alcohol with multiple alcohol 
related incidents.  The director recommended permanent 
disqualification from the Air Force.  There is no evidence 
in-service stressors, including those specified by the 
appellant.  The appellant did not serve during a war and 
service personnel records do not indicate any medals or 
decorations for combat involvement.  

The post-service medical records include a November 2000 
treatment record from Hawaii State Hospital indicates a 
psychiatric diagnosis of depression with psychosis.  

A private treatment record, dated in March 2001, indicates an 
Axis I diagnosis of major depression with alcohol dependence.

An April 2001 court-ordered psychiatric evaluation by the 
State of Hawaii, Department of Health, Adult Mental Health 
Division, indicates a diagnosis of schizoaffective disorder, 
depressive type; schizophrenia, paranoid type; and alcohol 
dependence.  The court-appointed examiner also noted that the 
appellant has a long history of auditory and visual 
hallucinations, delusional thinking, and depression.

A June 2001 treatment record from Hawaii State Hospital 
indicates an Axis I diagnosis of alcohol dependence, with 
physiological dependence in sustained full remission in a 
controlled environment; alcohol and cocaine-induced mood and 
psychotic disorder with delusions, in remission; cocaine and 
cannabis abuse, in remission.  The treatment record also 
indicates that the severity of the appellant's psychosocial 
stressors is related to his legal problems, limited social 
support, and unemployment.  The medical records did not 
mention any specific dates or events in service which would 
relate to his post-traumatic stress disorder claim.

Private treatment records dated from July 2001 to December 
2001 contain a diagnosis of alcohol dependence and a history 
of major depression.  There was no mention of in-service 
stressors.

Upon review of the evidence of record in conjunction with the 
applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of service connection for a psychiatric disability, to 
include PTSD.  

Entitlement to service connection requires that it be shown 
that the appellant incurred an injury or disease during his 
period of ACDUTRA.  See 38 U.S.C.A. § 104(24) (West 1991); 
Paulson at 469.

After evaluating the evidence of record in addition to the 
appellant's contentions and testimony as discussed above, it 
is concluded that it is not shown that a chronic acquired 
psychiatric disorder was present during the appellant's 
period of ACDUTRA or that the psychiatric disorders first 
documented years after service are causally related to such 
service.  

In regard to the appellant's contentions regarding PTSD, it 
is noted that there is no medical evidence showing that the 
appellant has or ever had PTSD.  As a lay person, the 
appellant is not competent to provide a psychiatric 
diagnosis.  Moreover, the alleged stressors are inherently 
incredible and, in any event, they are without verification. 

In regard to the appellant's claim for any psychiatric 
disability other than PTSD, the SMRs are devoid of any 
indication that the appellant complained of, was diagnosed 
with, or treated for any psychiatric disorder.  The SMRs and 
service personnel records show only that he was diagnosed 
with alcohol abuse and referred to an alcohol rehabilitation 
program for treatment.  He was disqualified from the program 
because of continued extensive use of alcohol, which 
ultimately resulted in his disqualification and discharge 
from service.  As was noted earlier in this decision, service 
connection for alcoholism is not claimed, developed or 
otherwise at issue in the present case.  

In arriving at this decision, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VA has since issued regulations consistent with this law.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

In the present case, the appellant was notified of the 
applicable laws and regulations that set forth the criteria 
for entitlement to the benefits sought on appeal.  
Specifically, the appellant received letters from the RO in 
April 2001, October 2001, and December 2001, which informed 
him of the information and evidence necessary to substantiate 
his claim, what evidence he was responsible for obtaining and 
which evidence would be obtained by the RO.  In the April 6, 
2001 letter, the appellant was requested to provide a 
detailed description of the stressful in-service incidents 
that produced the stress that resulted in his claimed PTSD.  
He was also advised to identify any private or VA medical 
treatment for PTSD.  The October 2001 letter informed the 
appellant that the RO was requesting his military personnel 
file, service medical records, verification of his military 
service, certain treatment records he had identified, and 
specifically advised the appellant of the information he 
should provide in order to establish his claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring VA to notify the veteran of what evidence he was 
required to provide and what evidence the VA would attempt to 
obtain).  The December 2001 letter advised the appellant that 
the RO had not received certain private medical records and 
advised the appellant how he could assist in obtaining them.  
Hence, the notification requirements of the VCAA, except as 
noted below, are satisfied.  

Recently, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit or court) issued a decision in 
response to a challenge to the validity of various 
regulations promulgated by VA to implement the VCAA, 
including 38 C.F.R. § 3.159.  Paralyzed Veterans of America. 
v. Principi, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003) (PVA decision).  In that decision, the 
Federal Circuit held that 38 C.F.R. § 3.159(b)(1) is 
inconsistent with 38 U.S.C.A. § 5103(b)(1), to the extent 
that it permits VA to decide a claim after 30 days of 
providing VCAA notice, prior to the expiration of the one-
year time period set forth in 38 U.S.C.A. § 5103(b)(1).  The 
Federal Circuit found that the statute is clearly intended to 
provide claimants with one year to submit the requested 
evidence, and that the thirty-day time limitation contained 
in 38 C.F.R. § 3.159(b)(1) was an unreasonable exercise of 
VA's discretion.  The court stated that "the challenged 
regulation's misleading characterization of the law may lead 
unsuspecting claimants to believe that they must provide the 
requested information or evidence within thirty days, even 
though 38 U.S.C.A. § 5103(b)(1) unequivocally provides a 
claimant one year to submit evidence."

In this case, the appellant was informed in a letter of 
October 11, 2001, that he should "[s]end the information 
describing additional evidence or the evidence itself  . . . 
by December 11, 2001. . . .If the information is received 
within one year from the date of this letter, and we decide 
that you are entitled to VA benefits, we may be able to pay 
you from the date we received your claim.   If the evidence 
isn't received within one year from the date of this letter, 
and we decide that you are entitled to VA benefits, we can 
only pay you from the date we receive the evidence."  The 
appellant had identified the relevant health care providers 
and signed the necessary authorizations for the release of 
these records to VA.  The RO contacted the identified 
providers in an attempt to obtain those records.  In the 
December 17, 2001 letter, the RO advised the appellant that 
records had not been received from two providers and asked 
the appellant to take action to obtain them.  The appellant 
was advised to send the additional evidence to the RO "by 
January 17, 2002 . . . If we don't receive the information or 
evidence within that time, we will decide your claim based 
only on the evidence we have received and any VA examinations 
or medical opinions."  In addition, the appellant was 
provided notice regarding the effective date that may be 
assigned if evidence were received within one year of "the 
date of this letter," essentially as provided in the 
December 2001 letter.  

In a letter of January 2002, the RO advised the appellant 
that they had not received the medical records requested and 
were proceeding to adjudicate the claim.  The appellant was 
advised that his claim was denied by a letter dated in March 
2002.  The appellant filed a timely notice of disagreement.  
He submitted a timely substantive appeal in June 2002, 
presenting argument in support of his claim.  In addition, he 
submitted copies of medical records dated in April 2001.  No 
additional documentary evidence has been submitted. Finally, 
the appellant appeared at a hearing before the undersigned in 
December 2003.  

While the multiple notices provided by the RO appear to be 
deficient under the PVA decision, as they provided a date 
less than one year from the date of the notice by which the 
appellant was to submit evidence, it is nonetheless for 
consideration as to whether this resulted in prejudice to the 
appellant.  As noted below, the record reflects that the RO 
either obtained or attempted to obtain all the evidence 
identified by the appellant, as well as all the pertinent 
records in possession of the government.  Despite the dates 
for submission provided in the notice letters (a total of 90 
days), the appellant continued to submit argument and 
submitted evidence as late as June 2002.  Indeed, at the 
December 2002 hearing, the appellant testified that he had no 
additional evidence to enter into the record.  Under the 
circumstances, adjudication of this appeal by the Board - 
despite the defective time limit notice in the VCAA letter - 
poses no risk of prejudice to the appellant because he 
testified that he had no additional evidence to and submit, 
and the evidence of record has been considered in a light 
most favorable to him.  Bernard v. Brown, 4 Vet. App. 384 
(1993). 

Further, the RO has fulfilled the duty to assist requirements 
of the VCAA. Throughout this appeal, VA has assisted the 
appellant in obtaining relevant evidence.  The record 
contains the veteran's service medical and other records, 
medical records from the State of Hawaii, and private medical 
records.  The Board has reviewed all of the evidence and 
finds it is adequate for purposes of the issues decided in 
this appeal.  In short, VA has secured or taken all necessary 
action to secure all relevant records identified by the 
veteran (as documented in the record) and the Board is 
unaware of any additional evidence that should be obtained 
prior to proceeding with the decisions rendered on this 
appeal. 

The Board notes that in his April 2002 Notice of 
Disagreement, the appellant indicates that he expected a 
psychiatric evaluation to be performed before a decision was 
made in his case.  However, VA will only provide a medical 
examination or obtain a medical opinion if VA determines such 
action is necessary to decide the claim.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R § 3.159(c)(4)(i).  In this case, a 
medical examination or opinion is not necessary because the 
information and evidence of record contains sufficient 
competent medical evidence to decide the claim.

Therefore, the Board finds that the medical evidence of 
record contains the findings necessary to apply the pertinent 
law, and that the record as it stands is adequate to allow 
for review of the claims herein addressed and that no further 
action is necessary to meet the requirements of the VCAA.  
Consequently, further development to fulfill the duty to 
notify or duty to assist is not necessary.  It may therefore 
be said that, under the circumstances of this case, further 
action to address the VCAA would serve no useful purpose.  
See Saying v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis, 6 Vet. App. 430 (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
additional benefit flowing to the veteran are to be avoided).


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include PTSD, is denied



	                        
____________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

